PART II OFFERING CIRCULAR Alliance Freight Lines Inc. 2195 Arthur Avenue Elk Grove Village, IL 60007 Best Efforts Offering of up to 15,000 Convertible Notes at $1,000 Per Note This prospectus relates to the offering and sale of up to Fifteen Thousand (15,000) Convertible Notes of the Company for an aggregate, maximum gross dollar offering of Fifteen Million and 00/100 ($15,000,000) Dollars (the “Offering”) The Offering is being made pursuant to Tier 1 of Regulation A, promulgated under the Securities Act of 1933. This offering circular is to qualify the common shares underlying the Convertible Notes up to 4,875,000 shares of common stock and its convertible Notes, each Convertible Note will be offered at its principal amount, One Thousand and 00/100 ($1,000/00) Dollars. There is a minimum purchase amount of five (5) Convertible Notes, for an aggregate purchase price of Five Thousand and 00/100 ($5,000/00) Dollars. Investing in this offering involves high degree of risk, and you should not invest unless you can afford to lose your entire investment. See “Risk Factors” beginning on page 7.
